DETAILED ACTION
Claims 1 through 15 originally filed 24 June 2016. By amendment received 20 March 2018; claims 1 through 3, 9 through 12, and 14 are amended and claims 4, 6, 7, and 15 are cancelled. By amendment received 12 December 2018; claims 1 and 9 are amended, claims 16 through 22 are added, and claims 8 is cancelled. By amendment received 16 July 2019; claims 1, 9, 12, and 20 are amended. By amendment received 26 November 2019 and entered 22 January 2020; claims 1, 9, and 12 are amended and claims 23 through 25 are added. By amendment received 23 June 2020; claims 1, 9, 12, and 24 are amended, claim 23 is cancelled, and claims 26 and 27 are added. By amendment received 18 December 2020; claims 1, 9, and 12 are amended. Claims 1 through 3, 5, 9 through 14, 16 through 22, and 24 through 27 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

It is argued that the requirements "wherein the light-emitting layer includes: a first confinement layer adjacent to the aperture layer; a second confinement layer adjacent to the distributed Bragg reflector; and three or more quantum-well layers disposed between the first confinement layer and the second confinement layer, wherein each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material having a smaller 0.3Ga0.7As" employed in p. [0188] of H319a is style of writing employed in the art to indicate that the active layer is composed of GaAs quantum well layers as well as AlGaAs barrier layers which are necessary to separate the quantum well layers into distinct quantum wells. Since H319a explicitly teaches the noted features, this argument is not persuasive.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 3, 5, 9 through 14, 16 through 22, and 24 through 27 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Regarding claim 1, this claim requires "a second doped ring-shaped electrical contact". However, the original disclosure does not teach any element which could correspond to this second doped electrical contact as having a ring shape. It is understood that a ring shape is a shape that includes an opening sized smaller than, but of similar dimension to the outer perimeter of the object and with a dimension perpendicular to the plane of the opening that is small relative to the dimensions in either direction of the plane. As shown in related Figures 1 and 2 of the present invention, layer 106 has no opening and, thus, is not a ring shape. Further, there appears to be no disclosure that this element may be modified to exhibit a ring shape. As such, this claim is deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this requirement will be interpreted as written.

Regarding claims 2, 3, 5, 16 through 22, and 24 through 27, each of these claims depend properly from claim 1 and inherits all limitations thereof. As such, these claims are also deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

Regarding claim 9, this claim requires "a second doped ring-shaped electrical contact" as well as that this contact is "shared by the number of surface-emitting lasers". However, the original disclosure does not teach any element which could correspond to this second doped electrical contact as having a ring shape. As shown in related Figure 11A of the present invention, layer 1106 is a rectangle rather than a ring and has no opening. Further, there appears to be no disclosure that this element may be modified to exhibit a ring shape. As such, this claim is deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this requirement will be interpreted as written.

Regarding claims 10 and 11, each of these claims depend properly from claim 9 and inherits all limitations thereof. As such, these claims are also deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 9.

Regarding claim 12, this claim requires "a second doped ring-shaped electrical contact". However, the original disclosure does not teach any element which could correspond to this second doped electrical contact as having a ring shape. As shown in related Figures 1 and 2 of the present invention, layer 106 has no opening and, thus, is not a ring shape. Further, there appears to be no disclosure that this element may be modified to exhibit a ring shape. As such, this claim is deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this requirement will be interpreted as written.

Regarding claims 13 and 14, each of these claims depend properly from claim 12 and inherits all limitations thereof. As such, these claims are also deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 12.

Claims 9 through 11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 9, this claim requires "Wherein the diameter of the opening is smaller than an inner diameter of the first doped ring-shaped electrical contact". The element of the "opening" set forth in this requirement is the opening in the first doped ring-shaped electrical contact. Due to this, the diameter of the opening is the inner diameter of the first doped ring-shaped electrical contact. Because these features are the same, one cannot physically be smaller than the other. As such, this claim is deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, this requirement will be interpreted as referring to the aperture rather than the opening because this is the feature that exhibits the claimed relationship in the present invention.

Regarding claims 10 and 11, each of these claims depend properly from claim 9 and inherits all limitations thereof. As such, these claims are also deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 3, 5, 9 through 14, 16 through 22, and 24 through 27 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material". However, it is unclear from this wording if these quantum wells are to have different compositions relative to each other or if they are to have different compositions as compared to other layers within the device. Since this description could be employed to describe either the use of quantum wells having mutually different materials or quantum wells having different materials as compared to other layers, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this claim will be interpreted as meaning that the quantum wells have a different material as compared to another layer in the same device on the basis of p. [0027] of the pre-grant publication of the original disclosure.

Regarding claims 2, 3, 5, 16 through 22, and 24 through 27, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Regarding claim 9, this claim requires "each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material". However, it is unclear from this wording if these quantum wells are to have different compositions relative to each other or if they are to have different compositions as compared to other layers within the device. Since this description could be employed to describe either the use of quantum wells having mutually different materials or quantum wells having different materials as compared to other layers, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this claim will be interpreted as meaning that the quantum wells have a different material as compared to another layer in the same device on the basis of p. [0027] of the pre-grant publication of the original disclosure.

Further regarding claim 9, this claim requires "Wherein the diameter of the opening is smaller than an inner diameter of the first doped ring-shaped electrical contact". The opening of this requirement is the opening in the first doped ring-shaped electrical contact. Due to this, the diameter of the opening is the inner diameter of the first doped ring-shaped electrical contact. Because these features are the same, one cannot physically be smaller than the other. As such, this claim is deemed to be indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this requirement will be 

Further regarding claim 9, this claim requires "a second doped ring-shaped electrical contact" as well as that this contact is "shared by the number of surface-emitting lasers". However, the ring shape of the lasers under discussion is associated with individual lasers when employed in a laser array as shown in Figure 11A of the present invention. It is not clear how a ring shaped second electrode could be situated to both conform to the manner in which ring shapes are presented in the present invention while also being shared by multiple surface-emitting lasers. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this claim will be interpreted as meaning that the second electrical contact is shared by the number of surface emitting lasers and that the second electrical contact includes ring shapes therein rather than being of a single ring shape. Please note that this interpretation is not supported by the original disclosure because the original disclosure does not support the use of ring shapes in the second electrical contact.

Regarding claims 10 and 11, each of these claims depend properly from claim 9 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 9.

Regarding claim 12, this claim requires "each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material". However, it is unclear from this wording if these quantum wells are to have different compositions relative to each other or if they are to have different compositions as compared to other layers within the device. Since this description could be employed to describe either the use of quantum wells having mutually different materials or quantum wells having different materials as compared to other layers, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this claim will be interpreted as meaning that the quantum wells have a different material as compared to another layer in the same device on the basis of p. [0027] of the pre-grant publication of the original disclosure.

Regarding claims 13 and 14, each of these claims depend properly from claim 12 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 5, this claim only requires "wherein the first doped ring-shaped electrical contact is composed of a p-type material and the second doped electrical contact is composed of an n-type material, or the first doped ring-shaped electrical contact is composed of an n-type material and the second doped electrical contact is composed of a p-type material". This constitutes a first and second alternate material composition arrangement. However, parent claim 1 already requires the first alternate material composition arrangement in that the first and second doped ring-shaped electrical contacts to be composed of p-type and n-type materials respectively. Furthermore, the second material composition arrangement is mutually exclusive with the first alternate material composition arrangement which implies that the requirements of parent claim 1 relating to the first alternate material composition arrangement are not necessarily included in this claim. As such, this claim is deemed to be of improper dependent form for failing to further limit the subject matter of the claim upon which it depends and for failing to include all the limitations of the claim upon which it depends. For the remainder of this action, this claim will be treated as a repetition of the features of parent claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 16, 19 through 22, and 24 through 27 rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (H319a, US Pub. 2009/0196319) in view of Ma et al. (Ma, US Pub. 2010/0243986) in view of Hayakawa (US Pub. 2004/0233954) and further in view of Hori et al. (H189b, US Pub. 2007/0036189).

Regarding claim 1, H319a discloses, "A first grating layer" (p. [0245], [0246], and Fig. 14, pt. 1401).  "[The first grating layer] having a first sub-wavelength grating" (p. [0245], [0246], and Fig. 14, pts. 1401 and 1402).  "[The first sub-wavelength grating] in an inner region of the first grating layer" (p. [0245], [0246], and Fig. 14, pts. 1401 and 1402, the inner region being that region which encompasses all holes 1402).  "Wherein the first sub-wavelength grating forms a resonant cavity with a distributed Bragg reflector" (p. [0199] and Fig. 7, pts. 702 and 707).  "[The distributed Bragg reflector] having a top surface and a bottom surface" (p. [0185] and Fig. 7, pt. 702).  "The first sub-wavelength grating having spatial dimensions of a period, a line thickness, and line width which correspond to a reflection coefficient" (p. [0066]).  "Wherein the reflection coefficient effectuates a reflection of light at a particular wavelength of light with high reflectivity" (p. [0066], [0100], and [0124]).  "A light-emitting layer positioned in the resonant cavity" (p. [0183] and Fig. 7, pts. 702, 703, 704, 705, and 707, where the light-emitting layer is understood as all elements between 709 and 702).  "[The light-emitting layer positioned] adjacent to the top surface of the distributed Bragg reflector" (p. [0183] and Fig. 7, pts. 702, 703, 704, and 705, where layers 703, 704, and 705 are part of the light emitting layer).  "A first charge carrier transport layer positioned in the resonant cavity" (p. [0183] and Fig. 7, pts. 705 and 706, where the charge carrier transport layer is understood as those parts of 705 and 706 above the lowest point of 709).  "[A perimeter region of the first grating layer]" (p. [0246] and Fig. 14, pt. 1401, the perimeter region being that region which encompasses all holes 1402).  "[The first charge carrier transport layer] in contact with [the] perimeter region of the first grating layer" (p. [0199] and Fig. 7, pts. 706 and 707).  "Wherein the perimeter region circumscribes the inner region of the first grating layer" (p. [0245] and Fig. 14, pts. 1401 and 1402).  "Wherein an air gap is in a recessed area of the first charge carrier transport layer" (p. [0191] and Fig. 7, pts. 705, 706, and 710).  "The recessed area extends partially through the first charge carrier transport layer" (p. [0191] and Fig. 7, pts. 705, 706, and 710).  "An aperture layer positioned in the resonant cavity" (p. [0189] and Fig. 7, pt. 709).  "[The aperture layer] adjacent to the light-emitting layer" (p. [0189] and Fig. 7, pts. 705 and 709, where 709 forms the demarcation between the light emitting layer and the charge carrier transport layer).  "Wherein the aperture layer has an aperture with a diameter smaller than a [corresponding lateral dimension] of the inner region of the first grating layer" (p. [0246], [0251], [0252], Fig. 7, pts. 707 and 709, and Fig. 14, pts. 1401 and 1402).  "[Wherein the diameter of the aperture is smaller than] a [corresponding lateral dimension] of the air gap" (Fig. 7, pts. 706, 707, and 709).  "A [first electrical contact] disposed over the perimeter region of the first grating layer" (p. [0198] and Fig. 7, pts. 707 and 712).  "The [first electrical contact] including an opening through which the first sub-wavelength grating is exposed" (p. [0198] and Fig. 7, pts. 707 and 712).  "Wherein the diameter of the aperture is smaller than an inner [corresponding lateral dimension] of the [first electrical contact]" (p. [0246] and Fig. 14, pts. 1401, 1402, and 1404).  "A second… electrical contact" (p. [0183] and Fig. 7, pt. 701, where substrate 701 serves as a contact layer for electrode 711).  "Wherein the bottom surface of the distributed Bragg reflector contacts the [second electrical contact]" (p. [0183] and Fig. 7, pts. 701 and 702).  "Wherein a spacer region is between the air gap in the recessed area of the first charge carrier transport layer and the light-emitting layer" (p. [0189] and Fig. 7, pt. 705, where the spacer region is understood as the part of the charge carrier transport layer corresponding to the part of 705 above the lowest point of 709 that is situated between 710 and the portion of 705 below the lowest part of 709).  "Wherein a thickness of the spacer region and a thickness of the air gap are dimensioned to be substantially transparent to a wavelength of light to be emitted from the light-emitting layer" (p. [0212]).  "Wherein the light-emitting layer includes: a first confinement layer adjacent to the aperture layer" (p. [0187] and Fig. 7, pt. 705, where the portion of 705 below 709 correlates to this first confinement layer).  "[Wherein the light-emitting layer includes:] a second confinement layer adjacent to the distributed Bragg reflector" (p. [0187] and Fig. 7, pt. 703).  "[Wherein the light-emitting layer includes:] three or more quantum-well layers disposed between the first confinement layer and the second confinement layer" (p. [0212] and Fig. 7, pt. 704).  "Wherein each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material having a smaller electronic band gap than the barrier layers and confinement layers" (p. [0188], where the quantum wells are composed of GaAs while the cladding layers 703 and 705 as well as the barrier layers are composed of AlGaAs).  "Each of the three or more quantum-well layers are separated by a barrier layer" (p. [0212], where barrier layers are inherently disposed between each well layer because the presence of barrier layers between quantum wells demarks the separation between quantum wells).  H319a does not disclose, "The air gap is adjacent to an entirety of the first sub-wavelength grating."  "[Wherein the air gap is circular]."  "[Wherein the first sub-wavelength grating is circular]."  "[Wherein the first electrical contact is ring-shaped]."  "[Wherein the second electrical contact is ring-shaped]."  Ma discloses, "The air gap is adjacent to an entirety of the first sub-wavelength grating" (Fig. 2A, pt. 128).  "[Wherein the air gap is circular]" (Fig. 1G, pts. 119 and 128 and Fig. 2A, pts. 119 and 128).  "[Wherein the first sub-wavelength grating is circular]" (Fig. 1G, pt. 128).  "[Wherein the first electrical contact is ring-shaped]" (Fig. 1G, pt. 119 and Fig. 2, pt. 119, where the contact 712 of H319a must necessarily be reshaped similar to 119 when implementing a cylindrical format as in Ma).  "[Wherein the second electrical contact is ring-shaped]" (Fig. 1G, pt. 114 and Fig. 2, pt. 114, where the contact 701 of H319a is reshaped similar to 114 when implementing a cylindrical format as in Ma).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of H319a with the teachings of Ma.  In view of the teachings of H319a regarding a vertical cavity laser having a sub-wavelength grating provided above an active layer with a gap between these elements, the formation of the device as a circle with commensurate circular elements as taught by Ma would enhance the teachings of H319a by indicating alternately shaped cavities that are viable for use.
The combination of H319a and Ma does not disclose, "[Wherein the first electrical contact is a first doped electrical contact]."  "The [first electrical contact] is doped with a p-type impurity."  "[Wherein the second electrical contact is a second doped electrical contact]."  "The [second electrical contact] is doped with an n-type impurity."  Hayakawa discloses, "[Wherein the first electrical contact is a first doped electrical contact]" (p. [0051] and Fig. 1, pt. 21).  "The [first electrical contact] is doped with a p-type impurity" (p. [0051] and Fig. 1, pt. 21).  "[Wherein the second electrical contact is a second doped electrical contact]" (p. [0051] and Fig. 1, pts. 11 and 12).  "The [second electrical contact] is doped with an n-type impurity" (p. [0051] and Fig. 1, pts. 11 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a and Ma with the teachings of Hayakawa.  In view of the teachings of H319a regarding a vertical cavity laser with an electrical contact provided thereon through which light is emitted, the provision of a doped contacting layers between the metal layers and the device structure as taught by Hayakawa would enhance the teachings of H319a and Ma by allowing for good electrical connection between external metals and the semiconductor device.
The combination of H319a, Ma, and Hayakawa does not disclose, "The reflection of the particular wavelength of light having a particular polarization."  "Wherein the light-emitting layer emits longitudinal modes having the particular polarization reflected by the first sub-wavelength grating."  H189b discloses, "The reflection of the particular wavelength of light having a particular polarization" (p. [0167]).  "Wherein the light-emitting layer emits longitudinal modes having the particular polarization reflected by the first sub-wavelength grating" (p. [0167]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, and Hayakawa with the teachings of H189b.  In view of the teachings of H319a regarding the use of a spectrally selective photonic crystal mirror, the further regulation of the features of the mirror to produce polarization selection as well as indicating alternate means for attaching operable electrical contacts as taught by H189b would enhance the teachings of H319a, Ma, and Hayakawa by allowing the mirror to also be selective in terms of polarization and thereby regulate the polarization of the resultant laser device as well as by indicating suitable means of applying contacts for operating the laser device.

Regarding claim 2, H319a discloses, "Wherein the aperture layer is adjacent to the light-emitting layer on a side of the light-emitting layer opposite the distributed Bragg reflector" (p. [0189] and Fig. 7, pts. 705 and 709, where 709 forms the demarcation between the light emitting layer and the charge carrier transport layer).  "Wherein the first charge carrier transport layer extends through the aperture to contact the light emitting layer" (p. [0189] and Fig. 7, pts. 705 and 709, where layer 705 extends into 709).  

Regarding claim 5, the combination of H319a and Ma does not disclose, "Wherein the first… electrical contact is composed of a p-type material and the second… contact is composed of an n-type material, or the first… electrical contact is composed of an n-type material and the second… contact is composed of a p-type material."  Hayakawa discloses, "Wherein the first… electrical contact is composed of a p-type material and the second… contact is composed of an n-type material, or the first… electrical contact is composed of an n-type material and the second… contact is composed of a p-type material" (p. [0051] and Fig. 1, pts. 11, 12, and 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a and Ma with the teachings of Hayakawa for the reasons provided above regarding claim 1.  

Regarding claim 16, H319a discloses, "Wherein the first grating layer is a unitary body having a top surface and a bottom surface" (p. [0183] and Fig. 7, pt. 707).  "The bottom surface facing the distributed Bragg reflector" (p. [0183] and Fig. 7, pts. 702 and 707).  
The combination of H319a, Ma, Hayakawa, and H189b does not disclose, "Wherein the bottom surface of the first grating layer is flat with no holes penetrating from the bottom surface to the top surface in the inner region of the first grating layer."  The examiner takes Official Notice of the fact that it was known in the art that subwavelength gratings may be formed with a backing layer such that the openings do not fully penetrate the layer in which they are formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the subwavelength grating in a manner such that the grating layer is not fully penetrated, since such a formation provides additional structural rigidity with respect to the material in which the grating is formed.

Regarding claim 19, H319a discloses, "Wherein the light-emitting layer includes at least one quantum well layer disposed between two confinement layers" (p. [0187] and Fig. 7, pts. 703, 704, and 705).  "Each confinement layer composed of GaAlAs" (p. [0188] and Fig. 7, pts. 703 and 705).  

Regarding claim 20, the combination of H319a, Ma, Hayakawa, and H189b does not disclose, "Wherein the spacer region includes at least one of GaAs, InP, InAs, GaP, InGaAs, GaAsP, and InGaAsP."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compose the noted layer of the III-V compound so as to achieve desired optical and electrical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 21, H319a discloses, "Wherein the light-emitting layer includes a top surface and a bottom surface opposite the top surface" (p. [0183] and Fig. 7, pts. 702, 703, 704, 705, and 707, where the light-emitting layer is understood as all elements between 709 and 702).  "The aperture layer is adjacent to only the top surface of the light-emitting layer" (p. [0183] and Fig. 7, pts. 702, 703, 704, 705, and 707, where the light-emitting layer is understood as all elements between 709 and 702).  

Regarding claim 22, H319a discloses, "Wherein the aperture layer includes a top surface, a bottom surface opposite the top surface, and an inner surface facing the aperture" (p. [0189] and Fig. 7, pt. 709).  "The first charge carrier transport layer is adjacent to only the top surface and the inner surface of the aperture" (p. [0189] and Fig. 7, pt. 705, where the spacer region is understood as the part of the charge carrier transport layer corresponding to the part of 705 above the lowest point of 709 that is situated between 710 and the portion of 705 below the lowest part of 709).  

Regarding claim 24, H319a discloses, "Wherein setting each of the spatial dimensions of the sub-wavelength grating to a specific value sets the corresponding reflection coefficient to a value of r(λ)" (p. [0066], [0100], [0124], and Fig. 8, pts. 802 and 804, where the grating of Hori necessarily has a reflection coefficient which is determined by the dimensions and arrangement of the refractive index variations).  

Regarding claim 25, H319a discloses, "Wherein the refection coefficient satisfies the equation: EQUATION where R(λ) is a reflectance of the sub-wavelength grating; and ϕ(λ) is a phase shift in the light reflected off of the sub-wavelength grating" (Fig. 8, pts. 802 and 804, where this equation is understood to be the general equation from which the reflection coefficient is defined).  

Regarding claim 26, the combination of H319a, Ma, Hayakawa, and H189b does not disclose, "Wherein setting each of the spatial dimensions of the sub-wavelength grating to a specific value and a duty cycle of the-wavelength grating to a specific value sets the reflection of the particular wavelength of light having a transverse-magnetic (TM) polarization."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the grating properties to select the TM polarization mode as the preferred operational mode of the laser so as to achieve an output at that polarization mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 27, the combination of H319a, Ma, Hayakawa, and H189b does not disclose, "Wherein setting each of the spatial dimensions of the sub-wavelength grating to a specific value and a duty cycle of the-wavelength grating to a specific value sets the reflection of the particular wavelength of light having a transverse-electric (TE) polarization."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the grating properties to select the TE polarization mode as the preferred operational mode of the laser so as to achieve an output at that polarization mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over H319a in view of Ma in view of Hayakawa in view of H189b and further in view of Choquette et al. (Choquette, US Patent 5,493,577).

Regarding claim 3, the combination of H319a, Ma, Hayakawa, and H189b does not disclose, "Wherein the aperture layer is adjacent to the distributed Bragg reflector."  Choquette discloses, "Wherein the aperture layer is adjacent to the distributed Bragg reflector" (col. 15, lines 56-59 and Fig. 2, pts. 14, 18, and 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, Hayakawa, and H189b with the teachings of Choquette.  In view of the teachings of H319a regarding a vertical cavity laser in which a current confining structure is provided, the alternate manners of locating the current confining structure as taught by Choquette would enhance the teachings of H319a, Ma, Hayakawa, and H189b by providing a mechanism by which the waist of the current within the active layer may be further controlled.

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over H319a in view of Ma in view of Hayakawa in view of H189b and further in view of Cox et al. (Cox, US Pub. 2005/0036533).

Regarding claim 9, H319a discloses, "A distributed Bragg reflector having a top surface and a bottom surface" (p. [0185] and Fig. 7, pt. 702).  "Each laser including a grating layer" (p. [0245], [0246], and Fig. 14, pt. 1401).  "[The grating layer] having a sub-wavelength grating" (p. [0245], [0246], and Fig. 14, pts. 1401 and 1402).  "[The sub-wavelength grating] in an inner region of the grating layer" (p. [0245], [0246], and Fig. 14, pts. 1401 and 1402, the inner region being that region which encompasses all holes 1402).  "Wherein the sub-wavelength grating forms a resonant cavity with the distributed Bragg reflector" (p. [0199] and Fig. 7, pts. 702 and 707).  "The sub-wavelength grating having spatial dimensions of a period, a line thickness, and line width which correspond to a reflection coefficient" (p. [0066]).  "Wherein the reflection coefficient effectuates the reflection of light at a particular wavelength of light with high reflectivity" (p. [0066], [0100], and [0124]).  "A light-emitting layer positioned in the resonant cavity" (p. [0183] and Fig. 7, pts. 702, 703, 704, 705, and 707, where the light-emitting layer is understood as all elements between 709 and 702).  "[The light-emitting layer positioned] adjacent to the top surface of the distributed Bragg reflector" (p. [0183] and Fig. 7, pts. 702, 703, 704, and 705, where layers 703, 704, and 705 are part of the light emitting layer).  "The light-emitting layer including: a first confinement layer adjacent to the aperture layer" (p. [0187] and Fig. 7, pt. 705, where the portion of 705 below 709 correlates to this first confinement layer).  "[The light-emitting layer including:] a second confinement layer adjacent to the distributed Bragg reflector" (p. [0187] and Fig. 7, pt. 703).  "[The light-emitting layer including:] three or more quantum-well layers disposed between the first confinement layer and the second confinement layer" (p. [0212] and Fig. 7, pt. 704).  "Wherein each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material having a smaller electronic band gap than the barrier layers and confinement layers" (p. [0188], where the quantum wells are composed of GaAs while the cladding layers 703 and 705 as well as the barrier layers are composed of AlGaAs).  "Each of the three or more quantum-well layers are separated by a barrier layer" (p. [0212], where barrier layers are inherently disposed between each well layer because the presence of barrier layers between quantum wells demarks the separation between quantum wells).  "A charge carrier transport layer positioned in the resonant cavity" (p. [0183] and Fig. 7, pts. 705 and 706, where the charge carrier transport layer is understood as those parts of 705 and 706 above the lowest point of 709).  "[A perimeter region of the first grating layer]" (p. [0246] and Fig. 14, pt. 1401, the perimeter region being that region which encompasses all holes 1402).  "[The charge carrier transport layer positioned] in contact with [the] perimeter region of the grating layer" (p. [0199] and Fig. 7, pts. 706 and 707).  "Wherein the perimeter region circumscribes the inner region of the grating layer" (p. [0245] and Fig. 14, pts. 1401 and 1402).  "Wherein an air gap is in a recessed area of the charge carrier transport layer" (p. [0191] and Fig. 7, pts. 705, 706, and 710).  "The recessed area extends partially through the charge carrier transport layer" (p. [0191] and Fig. 7, pts. 705, 706, and 710).  "An aperture layer positioned in the resonant cavity" (p. [0189] and Fig. 7, pt. 709).  "[The aperture layer] adjacent to the light-emitting layer" (p. [0189] and Fig. 7, pts. 705 and 709, where 709 forms the demarcation between the light emitting layer and the charge carrier transport layer).  "Wherein the aperture layer has an aperture with a diameter smaller than a [corresponding lateral dimension] of the inner region of the grating layer" (p. [0246], [0251], [0252], Fig. 7, pts. 707 and 709, and Fig. 14, pts. 1401 and 1402).  "[Wherein the diameter of the aperture is smaller than] a [corresponding lateral dimension] of the air gap" (Fig. 7, pts. 706, 707, and 709).  "A [first electrical contact] disposed over the perimeter region of the grating layer" (p. [0198] and Fig. 7, pts. 707 and 712).  "The [first electrical contact] including an opening through which the sub-wavelength grating is exposed" (p. [0198] and Fig. 7, pts. 707 and 712).  "Wherein the diameter of the [aperture] is smaller than an inner [corresponding lateral dimension] of the [first electrical contact]" (p. [0246] and Fig. 14, pts. 1401, 1402, and 1404).  "Wherein a spacer region is between the air gap in the recessed area of the first charge carrier transport layer and the light-emitting layer" (p. [0189] and Fig. 7, pt. 705, where the spacer region is understood as the part of the charge carrier transport layer corresponding to the part of 705 above the lowest point of 709 that is situated between 710 and the portion of 705 below the lowest part of 709).  "Wherein a thickness of the spacer region and a thickness of the air gap are dimensioned to be substantially transparent to a wavelength of light to be emitted from the light-emitting layer" (p. [0212]).  H319a does not disclose, "The air gap is adjacent to an entirety of the sub-wavelength grating."  "[Wherein the air gap is circular]."  "[Wherein the sub-wavelength grating is circular]."  "[Wherein the first electrical contact is ring-shaped]."  "[Wherein the second electrical contact is ring-shaped]."  Ma discloses, "The air gap is adjacent to an entirety of the sub-wavelength grating" (Fig. 2A, pt. 128).  "[Wherein the air gap is circular]" (Fig. 1G, pts. 119 and 128 and Fig. 2A, pts. 119 and 128).  "[Wherein the sub-wavelength grating is circular]" (Fig. 1G, pt. 128).  "[Wherein the first electrical contact is ring-shaped]" (Fig. 1G, pt. 119 and Fig. 2, pt. 119, where the contact 712 of H319a must necessarily be reshaped similar to 119 when implementing a cylindrical format as in Ma).  "[Wherein the second electrical contact is ring-shaped]" (Fig. 1G, pt. 114 and Fig. 2, pt. 114, where the contact 701 of H319a is reshaped similar to 114 when implementing a cylindrical format as in Ma).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of H319a with the teachings of Ma for the reasons provided above regarding claim 1.  
The combination of H319a and Ma does not disclose, "The [first electrical contact] is doped with a p-type impurity."  "[Wherein the first electrical contact is a first doped electrical contact]."  "A [second electrical contact] that is doped with an n-type impurity."  "[Wherein the second electrical contact is a second doped electrical contact]."  "The bottom surface of the distributed Bragg reflector contacts the second dope ring-shaped electrical contact."  Hayakawa discloses, "The [first electrical contact] is doped with a p-type impurity" (p. [0051] and Fig. 1, pt. 21).  "[Wherein the first electrical contact is a first doped electrical contact]" (p. [0051] and Fig. 1, pt. 21).  "A [second electrical contact] that is doped with an n-type impurity" (p. [0051] and Fig. 1, pt. 21).  "[Wherein the second electrical contact is a second doped electrical contact]" (p. [0051] and Fig. 1, pts. 11 and 12).  "The bottom surface of the distributed Bragg reflector contacts the second dope ring-shaped electrical contact" (p. [0051] and Fig. 1, pts. 11 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a and Ma with the teachings of Hayakawa for the reasons provided above regarding claim 1.  
The combination of H319a, Ma, and Hayakawa does not disclose, "The reflection of the particular wavelength of light having a particular polarization."  H189b discloses, "The reflection of the particular wavelength of light having a particular polarization" (p. [0167]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, and Hayakawa with the teachings of H189b for the reasons provided above regarding claim 1.  
The combination of H319a, Ma, Hayakawa, and H189b does not disclose, "A number of surface-emitting lasers."  "[The second electrical contact is] shared by the number of surface-emitting lasers."  "Wherein the distributed Bragg reflector is shared by the number of surface-emitting lasers."  "Wherein each of the number of surface-emitting lasers including the respective grating layers with the respective sub-wavelength grating to reflect a different wavelengths respectively."  Cox discloses, "A number of surface-emitting lasers" (p. [0069] and Fig. 16, pts. 320, 322, 324, and 326).  "[The second electrical contact is] shared by the number of surface-emitting lasers" (p. [0069] and Fig. 16, where the substrate is shared by all emitters).  "Wherein the distributed Bragg reflector is shared by the number of surface-emitting lasers" (p. [0069] and Fig. 16, pt. 330).  "Wherein each of the number of surface-emitting lasers including the respective grating layers with the respective sub-wavelength grating to reflect a different wavelengths respectively" (p. [0070] and Fig. 16, pts. 320, 322, 324, and 326, where modifying a device such as H319a to operate in this manner would necessarily require adjustment of the individual photonic crystal mirrors of each laser).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, Hayakawa, and H189b with the teachings of Cox.  In view of the teachings of H319a regarding a vertical cavity laser device, the additional fabrication of several such laser devices on the same substrate as taught by Cox would enhance the teachings of H319a, Ma, Hayakawa, and H189b by allowing a package to include multiple integrated lasers so as to provide higher power output and/or multi-wavelength output.

Regarding claim 10, H319a discloses, "Wherein the aperture layer is adjacent to the light-emitting layer on a side of the light-emitting layer opposite the distributed Bragg reflector" (p. [0189] and Fig. 7, pts. 705 and 709, where 709 forms the demarcation between the light emitting layer and the charge carrier transport layer).  "Wherein the charge carrier transport layer extends through the aperture to contact the light emitting layer" (p. [0189] and Fig. 7, pts. 705 and 709, where layer 705 extends into 709).  

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over H319a in view of Ma in view of Hayakawa in view of H189b in view of Cox and further in view of Choquette.

Regarding claim 11, the combination of H319a, Ma, Hayakawa, H189b, and Cox does not disclose, "Wherein the aperture layer is adjacent to the distributed Bragg reflector."  Choquette discloses, "Wherein the aperture layer is adjacent to the distributed Bragg reflector" (col. 15, lines 56-59 and Fig. 2, pts. 14, 18, and 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, Hayakawa, H189b, and Cox with the teachings of Choquette.  In view of the teachings of H319a regarding a vertical cavity laser in which a current confining structure is provided, the alternate manners of locating the current confining structure as taught by Choquette would enhance the teachings of H319a, Ma, Hayakawa, H189b, and Cox by providing a mechanism by which the waist of the current within the active layer may be further controlled.

Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over H319a in view of Ma and further in view of Hayakawa.

Regarding claim 12, H319a discloses, "[A distributed Bragg reflector]" (p. [0185] and Fig. 7, pt. 702).  "[A light-emitting layer]" (p. [0183] and Fig. 7, pts. 702, 703, 704, 705, and 707, where the light-emitting layer is understood as all elements between 709 and 702).  "A grating layer" (p. [0245], [0246], and Fig. 14, pt. 1401).  "[The grating layer] having a sub-wavelength grating" (p. [0245], [0246], and Fig. 14, pts. 1401 and 1402).  "[The sub-wavelength grating] to form a resonant cavity with [the] distributed Bragg reflector for a wavelength of light to be emitted from [the] light-emitting layer" (p. [0199] and Fig. 7, pts. 702 and 707).  "The distributed Bragg reflector having a top surface and a bottom surface" (p. [0185] and Fig. 7, pt. 702).  "The light-emitting laver positioned in the resonant cavity adjacent to the top surface of the distributed Bragg reflector" (p. [0183] and Fig. 7, pts. 702, 703, 704, and 705, where layers 703, 704, and 705 are part of the light emitting layer).  "Wherein the sub-wavelength grating is circumscribed by a perimeter region" (p. [0245] and Fig. 14, pts. 1401 and 1402).  "An aperture layer having an aperture" (p. [0189] and Fig. 7, pt. 709).  "The aperture layer disposed within the resonant cavity" (p. [0189] and Fig. 7, pt. 709).  "A charge carrier transport layer disposed between the grating layer and the light-emitting layer" (p. [0183] and Fig. 7, pts. 705 and 706, where the charge carrier transport layer is understood as those parts of 705 and 706 above the lowest point of 709).  "The transport layer having an air gap adjacent to the sub-wavelength grating" (p. [0191] and Fig. 7, pts. 705, 706, and 710).  "[The transport layer having] a spacer region between the air gap and the light-emitting layer" (p. [0189] and Fig. 7, pt. 705, where the spacer region is understood as the part of the charge carrier transport layer corresponding to the part of 705 above the lowest point of 709 that is situated between 710 and the portion of 705 below the lowest part of 709).  "A thickness of the spacer region and a thickness of the air gap being dimensioned to be substantially transparent to the wavelength" (p. [0212]).  "The aperture layer to direct charge carriers to enter a region of the light-emitting layer adjacent to the aperture" (p. [0189] and Fig. 7, pt. 709).  "The aperture to confine optical modes to be emitted from the light-emitting layer" (p. [0215] and Fig. 10, pt. 1009).  "[An electrical contact] disposed over the perimeter region of the grating layer" (p. [0198] and Fig. 7, pts. 707 and 712).  "The [electrical contact] including an opening through which the sub-wavelength grating is exposed" (p. [0198] and Fig. 7, pts. 707 and 712).  "Wherein a diameter of the aperture is smaller than a [corresponding lateral dimension] of the sub-wavelength grating" (p. [0246], [0251], [0252], Fig. 7, pts. 707 and 709, and Fig. 14, pts. 1401 and 1402).  "[Wherein the diameter of the aperture is smaller than] a [corresponding lateral dimension] of the gap" (Fig. 7, pts. 706, 707, and 709).  "[Wherein the diameter of the aperture is smaller than] an inner [corresponding lateral dimension] of the [first electrical contact]" (p. [0246] and Fig. 14, pts. 1401, 1402, and 1404).  "Wherein the light-emitting layer includes: a first confinement layer adjacent to the aperture layer" (p. [0187] and Fig. 7, pt. 705, where the portion of 705 below 709 correlates to this first confinement layer).  "[Wherein the light-emitting layer includes:] a second confinement layer adjacent to the distributed Bragg reflector" (p. [0187] and Fig. 7, pt. 703).  "[Wherein the light-emitting layer includes:] three or more quantum-well layers disposed between the first confinement layer and the second confinement layer" (p. [0212] and Fig. 7, pt. 704).  "Wherein each of the three or more quantum-well layers are composed of a different intrinsic semiconductor material having a smaller electronic band gap than the barrier layers and confinement layers" (p. [0188], where the quantum wells are composed of GaAs while the cladding layers 703 and 705 as well as the barrier layers are composed of AlGaAs).  "Each of the three or more quantum-well layers are separated by a barrier layer" (p. [0212], where barrier layers are inherently disposed between each well layer because the presence of barrier layers between quantum wells demarks the separation between quantum wells).  H319a does not disclose, "[Wherein the air gap is circular]."  "[Wherein the sub-wavelength grating is circular]."  "[Wherein the first electrical contact is ring-shaped]."  Ma discloses, "[Wherein the air gap is circular]" (Fig. 1G, pts. 119 and 128 and Fig. 2A, pts. 119 and 128).  "[Wherein the sub-wavelength grating is circular]" (Fig. 1G, pt. 128).  "[Wherein the first electrical contact is ring-shaped]" (Fig. 1G, pt. 119 and Fig. 2, pt. 119, where the contact 712 of H319a must necessarily be reshaped similar to 119 when implementing a cylindrical format as in Ma).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of H319a with the teachings of Ma for the reasons provided above regarding claim 1.  
The combination of H319a and Ma does not disclose, "Wherein the [electrical contact] is doped with a p-type impurity."  "[Wherein the first electrical contact is a first doped electrical contact]."  Hayakawa discloses, "Wherein the [electrical contact] is doped with a p-type impurity" (p. [0051] and Fig. 1, pt. 21).  "[Wherein the first electrical contact is a first doped electrical contact]" (p. [0051] and Fig. 1, pt. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a and Ma with the teachings of Hayakawa for the reasons provided above regarding claim 1.  

Regarding claim 13, H319a discloses, "Wherein the aperture layer is disposed between the transport layer and the light-emitting layer" (p. [0189] and Fig. 7, pts. 705 and 709, where 709 forms the demarcation between the light emitting layer and the charge carrier transport layer).  "Such that a portion of the transport layer is in contact with the light-emitting layer through the aperture" (p. [0189] and Fig. 7, pts. 705 and 709, where layer 705 extends into 709).  

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over H319a in view of Ma in view of Hayakawa and further in view of Choquette et al. (Choquette, US Patent 5,493,577).

Regarding claim 14, the combination of H319a, Ma, and Hayakawa does not disclose, "Wherein the aperture layer is disposed between the light-emitting layer and the distributed Bragg reflector."  "[The aperture layer is disposed] such that a portion of the distributed Bragg reflector is in contact with the light-emitting layer through the aperture."  Choquette discloses, "Wherein the aperture layer is disposed between the light-emitting layer and the distributed Bragg reflector" (col. 15, lines 56-59 and Fig. 2, pts. 14, 18, and 20).  "[The aperture layer is disposed] such that a portion of the distributed Bragg reflector is in contact with the light-emitting layer through the aperture" (col. 15, lines 56-59 and Fig. 2, pts. 14, 18, and 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, and Hayakawa with the teachings of Choquette.  In view of the teachings of H319a regarding a vertical cavity laser in which a current confining structure is provided, the alternate manners of locating the current confining structure as taught by Choquette would enhance the teachings of H319a, Ma, and Hayakawa by providing a mechanism by which the waist of the current within the active layer may be further controlled.

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over H319a in view of Ma in view of Hayakawa in view of H189b and further in view of Naone et al. (Naone, US Pub. 2002/0150135).

Regarding claim 17, H319a discloses, "Wherein the thicknesses of the spacer region and the air gap satisfy the following equations: tgap≈λres/4+αλ/2… where tgap is the thickness of the air gap; tspacer is the thickness of the spacer region; λres is the wavelength of light to be emitted from the light-emitting layer; ns is a refractive index of the spacer region; and α and β are real numbers greater than or equal to 1" (p. [0212]).  
The combination of H319a, Ma, Hayakawa, and H189b does not disclose, "[Wherein] tspacer≈βλres/2ns where tgap is the thickness of the air gap; tspacer is the thickness of the spacer region; λres is the wavelength of light to be emitted from the light-emitting layer; ns is a refractive index of the spacer region; and α and β are real numbers greater than or equal to 1."  Naone discloses, "[Wherein] tspacer≈βλres/2ns where tgap is the thickness of the air gap; tspacer is the thickness of the spacer region; λres is the wavelength of light to be emitted from the light-emitting layer; ns is a refractive index of the spacer region; and α and β are real numbers greater than or equal to 1" (p. [0062], where positioning the current aperture near the node in the standing wave in the laser of H319a necessarily results in the spacer being an integer multiple of a half wavelength thick).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, Hayakawa, and H189b with the teachings of Naone.  In view of the teachings of H319a regarding a laser device in which a current aperture is formed, the alteration of the aperture to be located at a half wavelength from the lowest DBR as taught by Naone would enhance the teachings of H319a, Ma, Hayakawa, and H189b by allowing optical disruptions associated with the current aperture to be minimized.

Regarding claim 18, the combination of H319a, Ma, Hayakawa, and H189b does not disclose, "Wherein a thickness of the light-emitting layer satisfies the following equation: tLE≈kλres/2nL where tLE is the thickness of the light-emitting layer; nL is a refractive index of the light-emitting layer; and k is a positive integer."  Naone discloses, "Wherein a thickness of the light-emitting layer satisfies the following equation: tLE≈kλres/2nL where tLE is the thickness of the light-emitting layer; nL is a refractive index of the light-emitting layer; and k is a positive integer" (p. [0062], where positioning the current aperture near the node in the standing wave in the laser of H319a necessarily results in the light emitting layer being an integer multiple of a half wavelength thick).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of H319a, Ma, Hayakawa, and H189b with the teachings of Naone for the reasons provided above regarding claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828